﻿



1.	First of all may I congratulate you, Sir, as a representative of Latin America and Colombia, a country of noble traditions and respect for the rule of law and international understanding, on your unanimous election to the presidency of this session of the General Assembly. We are sure that you will be as successful in directing our work as you were at the head of the Ministry for Foreign Affairs of your country.
2.	To the outgoing President, Mr. Lazar Mojsov of Yugoslavia, we express our congratulations and gratitude.
3.	The sad news .from Vatican City this morning, which has caused such deep consternation, impels me to make, use of my presence at this rostrum to extend our deepest condolences to the Holy See through Archbishop Giovanni Cheli, its Permanent Observer to the United Nations, on the death of His Holiness John Paul I.
4.	Today we welcome with satisfaction the admission of Solomon Islands as a new Member of the United Nations.
5.	Uruguay is aware of its position and responsibilities in the international arena. We know that the world is undergoing a period of transition and a crisis of values, an age in which the acceleration and diversification of every relationship, be it cultural, political, economic, or technical, make our planet a one-way circuit, where no one can ignore anyone else's fate.
6.	Interdependence and, consequently, solidarity, which, after all, are the only valid answers, have ceased to be an option and have become a necessity and an imperative need. Therefore, and although it could be argued that the world's fate and the solution of its great political problems depend partly on an agreement and the goodwill of the world Powers, we must be concerned with everything that happens for we have not only the right but the duty to put forward our opinion and contribute with our thoughts to the search for rational solutions.
7.	The change from an age characterized by the existence of a plurality, of States and centres of Power living in relative isolation, where the framework of political, economic and legal options covered a wide range of possibilities, to an age of increasing interdependence and unavoidable solidarity is not carried out without conflicts and pain.
8.	We should always bear in mind when we think and when we act that respect for national individuality should run parallel to the fundamental notion of equal participation by all peoples and regions in the production and enjoyment of our planet's resources.
9.	Uruguay considers that in this complex labyrinth of conflict, aspirations and claims, the rule of law is the landmark and the essential requirement for any progress as such;, namely, that which ensures and promotes the reign of civilization and peace and a full and dignified life for all individuals, peoples and nations.
10.	Uruguay respects the rule of law including, naturally, human rights, and has a long and deep tradition in our laws and practices that constitutes an essential and indispensable part of our profile as a national community. That is why at this session of the General Assembly, which commemorates the thirtieth anniversary of the Universal Declaration of Human Rights, the delegation of Uruguay emphatically reaffirms its respect for and adherence and obedience to norms that undoubtedly constitute a fundamental stage in the long march of mankind towards the realization of its aspirations, takes part in the celebration of the anniversary with full conviction, and sincerely desires that human rights become an authentic and living reality the world over.
11.	My country has given special attention to the question of disarmament. This is a question that must engage very specially the efforts of our Organization. That is why at the tenth special session of the General Assembly our delegation joined its efforts with those of other delegations which, like ours, sincerely desire the., achievement of satisfactory solutions. The results obtained thus far should be encouraging for they augur well for a future agreement, the importance of which cannot be ignored.
12.	While one of the primary goals of international law is the maintenance of peace, its fundamental requirement is obviously general and complete disarmament. The staggering figures involved in armament transactions in themselves show with sufficient eloquence the gravity of the armaments problem and remind us of a reality which is sad and depressing, for it constitutes a negation of the noble and still theoretical goal of disarmament.
13.	We cannot but refer to international terrorism, that ruthless form of violence that threatens the right to life, freedom and tranquillity of all citizens, especially in those countries which enjoy a free and liberal legal regime. It must be stressed that terrorism implies the most brutal trampling underfoot of human rights and that no terrorist can ever shield himself behind such rights in order to justify his actions.
14.	Uruguay has undergone a tragic experience in confronting terrorism and subversion, against which it had to defend itself energetically. The country has learned a hard lesson and will not accept a repetition of the situation under the pretext of respect for the human rights of those who ignore any right, to the detriment, precisely, of the prerogatives, attributes and dignity of those law-abiding citizens who cherish liberty and freedom and scrupulously respect the juridical order as the supreme guarantor of peaceful coexistence.
15.	Furthermore, it cannot be accepted that human rights can be invoked for political ends, transforming the so-called defence of those rights into an instrument of aggression and intervention, especially when this is promoted by those countries with a record of intolerant and authoritarian international behaviour.
16.	The United Nations has tried year after year to find appropriate means of combating international terrorism. Uruguay is a member of the Committee appointed by this Assembly to find solutions to this question  and we should like to stress, once again, our disenchantment with the lack of specific results. My delegation would like to insist once again on the adoption of collective measures against terrorism, trusting that such measures will cover all its excesses and aberrations, a subject to which there was very fittingly special .reference in the report of the Secretary- General on the work of the Organization.
17.	Furthermore, we have publicly expressed our support for the recent statement adopted at the Bonn Economic Summit Conference, which we consider as a serious attempt to combat some very important aspects of international violence.  Similarly, we shall continue to provide assistance in the work of this Assembly aimed at drafting a convention on the taking of hostages.
18.	Our country favours the adoption of comprehensive and far-reaching measures to combat terrorism and to this end has presented concrete proposals, being acutely conscious of the difficulties and obstructionism in this connexion caused by certain sectors of the international community.
19.	Uruguay attaches special significance to the next session of the Third United Nations Conference on the Law of the Sea, to be convened during 1979, at which the decision-making stage will have to be reached.
20.	Unfortunately, this year the work of the Conference was influenced by the crisis surrounding the presidency. We repeat on this occasion the reservations of a legal and political nature expressed at the time by the delegation of Uruguay with reference to the decision adopted by the
Conference, which ignored the terms of the rules of procedure and the general principle of international negotiation according to which a diplomatic conference made up of the representatives of States cannot be presided over by someone acting in a personal capacity, or, in other words, without a mandate and not representing one of the participating Governments.
21.	The expectations of all the peoples and Governments of the world concerning the development of the negotiations on the law of the sea, which have already lasted five years, cannot be indefinitely postponed. The feeling of frustration that this would create would be most harmful to the attainment of the vital goal of establishing a new legal order that would be an authentic guarantee of peaceful coexistence with regard to the seas, mutual respect for the sovereignty of all, full recognition of the rights and obligations of all States, the protection of the marine environment, the rational exploitation of its resources and effective administration of the common heritage of mankind.
22.	We are now reaching the final stage of informal negotiations.
23.	Finally, the Conference should concentrate its efforts on the attainment of compromise formulas conducive to the settlement of those important questions which are still pending, and avoid the insistent and stubborn presentation of amendments to those parts of the informal composite negotiating texts which was so long and arduously discussed and so carefully balanced, and which reflects a generally acceptable basis for agreement.
24.	We particularly emphasize that any text not originating in the concept of a status sui generis for the exclusive economic zone has no possibility of success. The juridical sui generis nature of the exclusive economic zone-that is, as a part neither of the territorial sea nor of the high seas—represents the true balance of all legitimate rights and interests involved and expresses the true characteristics of an institution already in the realm of international common law.
25.	We also consider that the establishment of the outer limit of the continental shelf in those cases where this extends beyond 200 nautical miles from the base line from which the width of the territorial sea is measured >s one of the most important questions among those that are pending, and that in this respect the formula advanced by Ireland  and supported by a large majority of States participating in the Conference represents an acceptable compromise, since it has a scientific basis and offers a juridically viable and politically realistic solution.
26.	We should like also to reaffirm the applicability of the Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction, contained in General Assembly resolution 2749 (XXV), and especially the principle that the sea-bed and ocean floor beyond the limits of national
jurisdiction are the common heritage of mankind, thus constituting one of the bed-rocks of the new law of the sea as well as its main corollary, the international legal regime governing the sea-bed.
27.	We also reaffirm the applicability of resolution 2574 D (XXIV) concerning a moratorium on the exploration and exploitation of the sea-bed, strict compliance with which is a necessary condition, from the ethical and juridical points of view, of any honest negotiation on the establishment of the international regime, including the international authority for the sea-bed. Therefore Uruguay is deeply concerned at the attitude of certain States which seek the unilateral adoption of national legislation to govern the exploitation of the resources of the sea-bed beyond national jurisdiction. That legislation and the actions initiated under its protection violate the above-mentioned General Assembly resolutions and, therefore, are contrary to international law and devoid of any legal value.
28.	Faced with these threatening prospects and the difficulties still confronting the Third United Nations Conference on the Law of the Sea, Uruguay expresses the earnest hope that in the end common sense and the spirit of international co-operation will prevail. In this spirit, my country reiterates its sincere readiness to help to establish among all States and peoples on earth a true order of justice, peace and mutual and fruitful co-operation in the seas.
29.	Together with these major issues of a general nature to which we have referred and which affect international politics as a whole, there are several concrete problems of specific significance because of the principles involved and their obvious or latent danger to peace. Because of their importance they should be faced in the most fair, equitable and restrained manner possible, for only in this way will we be able to arrive at a more efficient pattern of action.
30.	One of the oldest and most bitter problems is that of the Middle East. Its origins go back to the-earliest days of the United Nations and the partition of the territory of Palestine.
31.	The delegation of Uruguay has argued, and still argues, that all conflict can and should be resolved through dialogue and negotiation, in the light of the principles of justice and the precepts of the Charter.
32.	We consider that Israel, born as a State through a resolution of our Organization, is an irreversible reality and that its right to exist as such demands the recognition of safe and secure borders.
33.	My delegation also considers,- in accordance with the principles guiding the thought and philosophy of Uruguay, „ that the Palestinian people have a right to self-determination, namely, to the recognition of their individuality and autonomy in the international arena, and consequently
to form a free and sovereign State.
34.	It is because of all the foregoing that Uruguay views with satisfaction the steps taken and the ones being taken in this direction and enthusiastically supports the efforts being made in the international arena to bring the parties
involved closer to a fruitful understanding which will put an end to this situation.
35.	In the specific case of Namibia, our delegation considers that the Namibian people can and must accede to independence, and that there should not be any kind of foreign pressures involved.
36.	The last great problem of a general political nature that we should like to mention here is that of racism, and specifically apartheid.
37.	The policy of Uruguay on this question is too well known to require a detailed explanation. My country has been and is against all forms of racial discrimination and will support those measures adopted by the United Nations to combat this remnant of colonial barbarity as long as the means to do so are compatible with the legal principles of the Charter.
38.	Discrimination has become historically untenable, and we see no reason why an understandable but misplaced impatience should encourage resort to blind and indiscriminate violence that will make it impossible in the future for the different groups to coexist peacefully and harmoniously.
39.	On another subject, the environment crisis, with the dangerous deterioration of ecosystems, the accelerated extinction of animal species, the rapid exhaustion of natural resources, the insurmountable advance of desertification and the extremely disquieting pollution of all the living environment, is not an accident unconnected with the general crisis we are experiencing. The key to the success of our efforts lies in achieving the adjustment and adaptability that can reconcile man with nature.
40.	As regards this question, my delegation supports the report of-'the Governing Council of UNEP, whose detailed study [Aj33/25] we shall present to this Assembly. We consider that this is a high-priority item and trust that the implementation of the projected programme will not be subjected to delays and difficulties of any kind.
41.	We consider that the adoption of measures aimed at stopping the process of soil erosion is especially urgent. The gravity of this problem was stressed by the United Nations Conference on Desertification, held in Nairobi in August of last year.10
42.	These questions are, furthermore, very closely related to the food problem, which is one of the most distressing problems confronting the world today.
43.	Uruguay must express its special concern at the situation of the world economy, and especially the position of the developing countries, which are most seriously affected by this crisis. All the achievements of this institution would be seriously challenged if the increasing needs of the developing countries were not to be met.
44.	The industrialized countries must realize that world economic interdependence is not a one-way affair. If the needs of the developing countries are not met, the acquisition of wealth could easily be jeopardized. The prosperity of the industrialized countries depends on the efficient use of production factors. If that use is perverted by the adoption of protectionist measures against manufactures and similar measures against food products coming from the developing countries, the ones to suffer in the long run will be the industrialized countries, especially their consumers, who will have to pay unrealistic prices for products which their own countries cannot produce at comparable prices.
45.	' We should face courageously the problems of structure and circumstance that beset us: the increase of protectionist trends in the developed countries, the slowing down of the North-South dialogue and the existing world inflationary situation.
46.	My country is deeply preoccupied with the increase of protectionism on the part of the industrialized countries, since the prejudicial effects of this affect us directly. It is evident that this type of protectionist measure constitutes the greatest obstacle to a healthy development of international trade and a rational mobility of production factors, and is also a grave impediment to progress towards a new international economic order.
47.	For this reason we cannot but stress the serious repercussions in the international field of the barring of beef imports by the European Economic Community, a measure which, although applied in the middle of 1974, following the new rules adopted by the Community, has since 1 April 1977 had serious practical consequences.
48.	Furthermore, my country, which is not a producer of oil, was seriously affected by the oil crisis, not only directly because of the increase in price, but also indirectly because the nations more seriously affected, such as Uruguay, were also barred from exporting those commodities which traditionally carry the most weight with industrialized buyers, since the recession they were suffering served as a pretext to strengthen their protectionist barriers. All this was aggravated by competition from other markets because of the subsidies policies applied by the developed countries, which has led to a drop in price's and consequently affected our ability to compete.
49.	Attention should be especially drawn to the so-called "voluntary agreements" through which quantitative restrictions are placed on imports, disregarding the clear decisions contained in international trade agreements to benefit developing countries. This is why we look forward to the neutralization of these tendencies through the fruitful results of the multilateral trade negotiations, as well as UNCTAD's Integrated Programme of Commodities.
50.	The slowing down of the North-South dialogue discourages us, a feeling which is increased by the limited implementation of the resolutions of the sixth and seventh special sessions and the suspension of the work of the Committee of the Whole'2 oil economic questions.
51.	One of the fundamental tasks of this Assembly will be to define clearly the terms of reference of the Committee, so as to make it the central co-ordinating organ of the over-all United Nations system dealing with economic questions. Through this organ the North-South dialogue could be channelled and promoted within the United Nations.
52.	In order to function as it should, that Committee must negotiate guidelines on problems of general policy, as well as agreements on pending problems that have been fundamentally related to international economic co-operation. The results of these negotiations will take the form of action-oriented conclusions and will provide a framework for this to be initiated by the competent bodies.
53.	The inflation affecting the main international currency has a serious impact on the developing countries, and makes it essential to find solutions to this financial problem.
54.	The erratic fluctuation of exchange rates is one of the inhibiting factors in international trade. If we have to face factors limiting trade it will be difficult to recover from the present recession.
55.	The consequent uncertainty about export prices is something which discourages investment, and if any two things are closely connected they are the rate of investment and the rate of growth of the gross national product.
56.	Uncertainty about exchange rates is an inflationary factor in itself. The producers and exporters try to protect themselves against losses by marking up their stock of products.
57.	Monetary uncertainty also affects the long-term or slow-yield investments such as investments in major industrial plants.
58.	The developing countries are doubly affected by the drop in value of the dollar. In the first place they import inflation and in the second place the value of their exports in terms of a stable currency is also affected, increasing the cost of inputs they must import.
59.	My country views with satisfaction the constructive results of the United Nations Conference on Technical Co-operation among Developing Countries, recently concluded in Buenos Aires with the adoption of the Buenos Aires Plan of Action being submitted for consideration by this Assembly.
60.	We look forward to the approval and rapid implementation of this Plan of Action within the United Nations economic system. We also look forward to the prompt implementation by all States here of the undertakings entered into in Buenos Aires, which introduce into international economic relations the fruitful concept of cooperation among developing countries. We are convinced that these commitments constitute an important instrument for the establishment of a new international economic order and also open the door to better understanding among all the peoples on earth.
61.	We should not like to close this statement without making reference to the report of the Secretary-General on the work of the Organization [A]33/1]. We must admit to being greatly impressed by its frankness, objectivity and outstanding precision in its treatment of the various topics it discusses. It likewise brings out clearly the enormous task faced by the services in charge of the functioning of this Organization. We therefore wish to congratulate the Secretary-General and, through him, the United Nations staff members.
In conclusion, we should like to express our faith, virtually religious faith, in the final advent of peace to the world, in the eradication of poverty and in the development of a solid and efficient United Nations system which enjoys the trust and support of its Member nations and wins respect for the wise and good principles of the Charter.
